Title: From Thomas Jefferson to Hugh Chisholm, 7 September 1806
From: Jefferson, Thomas
To: Chisholm, Hugh


                        
                            Sir
                            
                            Monticello Sep. 7. 06.
                        
                        It occurred to me after leaving Poplar forest that there ought to be some more doors of communication in the
                            rooms of the house below, than what I had marked in the plan given you. I therefore sketched them with a pencil & sent
                            the sketch to you by mr Griffin. I now send you a sketch in ink, wherein you will find the following alterations.
                        1. 4 doors of communication between the rooms below.
                        2. 2 do. between the rooms above.
                        3. the two porches which I told you I should add.
                        4. two stairways necessary for communication between the upper and lower floors without going from under
                            cover.
                        the porticos & stairways will require some more digging: you must make the space between window & window,
                            on the East & West sides, exactly 10. f. so that the stairway may be placed between without blocking up the windows.   every thing is drawn so plainly that no further explanation is necessary. take care of the drawings as they will be
                            necessary for mr Perry, & I do not reserve another copy for him. Accept my best wishes.
                        
                            Th: Jefferson
                            
                        
                    